PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/954,516
Filing Date: 16 Apr 2018
Appellant(s): RICCI, John



__________________
Santosh K. Chari
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/776,454, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 20 of the instant application recites “the work pieces are individually fed from a hopper.” which is not supported by Application No. 13/776,454. Therefore, the effective filing date of claim 20 is 04/16/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4, 6- 7, 9- 10, 12- 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 4329307 (“Westcott”) in view USP 3167815 (“Erickson”).
Regarding claim 1, Westcott teaches a method of deforming a work piece formed of a thermoplastic material, the material having a plastic deformation or glass transition temperature (Col. 4 lines 9- 13), the method comprising the steps of:
	feeding the work piece to a production line (Col. 4 lines 45- 48);
	conveying the work piece under a stream of heated fluid (3) (Figs. 5, 7), the heated fluid having a temperature corresponding to the plastic deformation or glass temperature of the work piece (Col. 5 lines 54- 68 and Claim 1 lines 36- 38), wherein the stream of heated fluid is delivered through a slit in a stationary nozzle and applied in the form of sheet against a surface of the work piece to form a line of weakness on the work piece and wherein the line of weakness has a thickness corresponding to the thickness of the stream of heated fluid (Fig. 7 displays a heater 3 to heat an edge portion of the sheet 1; Col. 5 lines 58- 68 teaches heater 3 produces a stream of heated fluid because it is a gas-fired heater or electrical heating unit which are convection heaters; Col. 4 lines 9- 13, Col. 5 lines 54- 68, and Claim 1 lines 36- 38 teach the stream of heated fluid brings a section of the polyvinyl chloride sheet to at least a softening point where the polyvinyl chloride can bend without buckling or cracking. Because Westcott teaches softening an edge portion of the sheet, it is inherent that the combination of the Westcott’s teachings implies a line of weakness);
	bending the heated work piece along the line of weakness to form a formed work piece (Col. 4 lines 48- 54, Col. 6 lines 10- 20 and Figs. 4, 10, 13); and,
	cooling the formed work piece at least along the line of weakness to harden the bend (Col. 4 lines 55- 59, Col. 7 lines 15- 17, and Col. 8 lines 21- 27 teaches cooling the sheet by air convection to a temperature below its softening point).
	Westcott does not explicitly teach individually feeding a plurality of the work pieces to a production line; and conveying each of the work pieces.
	Erickson teaches individually feeding a plurality of the work pieces (18) to a production line; and conveying each of the work pieces (Fig. 2, Col. 2 lines 30- 33, Col. 2 line 70- Col. 3 line 1, and Col. 3 lines 4- 42).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute single work piece of Westcott with plurality of work pieces as taught by Erickson because this is a substitution of equivalent elements yielding predictable results. Both the conveying means function to convey an article to be folded (Westcott - Col. 4 lines 48- 54, Col. 6 lines 10- 20 and Figs. 4, 10, 13; Erickson – Fig. 2, Col. 2 lines 30- 33, Col. 2 line 70- Col. 3 line 1, and Col. 3 lines 4- 42).

	Regarding claim 2, Westcott teaches the slit of the nozzle has a length that is parallel to the linear direction of the work piece blank (Fig. 5- 7 display the heater 3 having a nozzle that has a length extending in a direction parallel to the direction of the work piece blank).

Regarding claim 4, Westcott teaches the thickness of the stream correspond to the width of the slit of the nozzle (Figs. 5- 7 and Col. 5 lines 54- 68 and Claim 1 lines 36- 38 teach a heater 3 which produces a stream of heated air, where the heated air weakens the sheet 1. The thickness of the stream corresponds to the width of the nozzle of heater).

	Regarding claim 6, Westcott does not explicitly teach the stream thickness is less than 2 mm.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the stream to be less than 2 millimeters since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Please see MPEP 2144.04(IV)(A) for further details.

	Regarding claim 7, Westcott teaches the work piece being made of polyvinyl chloride (Col. 4 lines 11- 13 and Abstract).

	Regarding claim 9, Westcott teaches the work piece being bent at an angle between 0° and 180° (Col. 6 lines 10- 20).

	Regarding claim 10, Westcott does not explicitly teach the conveying means being a conveyor belt. 
	Erickson teaches the conveying means being a conveyor belt (24) (Fig. 2).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the rollers of Erickson with the conveyor belts of Erickson because of reasons set forth in claim 1.

Regarding claim 12, Westcott does not explicitly teach the production line conveys about 10,000 work pieces per hour.
	Erickson teaches the conveying means conveys a plurality of work pieces (Fig. 2).
	While Erickson does not teach 10,000 work pieces per hour, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process such that the conveying means conveyed about 10,000 work pieces per hour since such a modification would involve merely scaling or down of a prior art process. Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Please see MPEP 2144.04(IV)(A) for further details. Furthermore, one would have been motivated to convey about 10,000 work pieces per hour motivated by increasing the productivity of the method.

	Regarding claim 13, Westcott teaches the form comprises a stationary guide (Col. 4 lines 48- 54, Col. 6 lines 10- 20 and Figs. 4, 10, 13).

	Regarding claim 20, Westcott does not explicitly teach the work pieces being fed from a hopper.
	Erickson teaches the work pieces being fed from a hopper (22) (Fig. 2 and Col. 2 lines 30- 33).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the rollers and work piece of Westcott with the conveying means and work pieces of Erickson because of reasons set forth in claim 1. Furthermore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Westcott to incorporate the hopper of Erickson motivated by continuously feeding the work pieces one at a time to form the bent work piece (Erickson – Col. 2 lines 22- 29). 

8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 4329307 (“Westcott”) in view USP 3167815 (“Erickson”), as evidenced by Basic Polymer Engineering Data (“NPL-1”).
	Regarding claim 8, Westcott teaches heating the thermosetting plastic to at least its softening point (Col. 4 lines 3- 13, lines 37- 42, lines 45- 48)
While Westcott does not explicitly teach the stream of heated fluid having a temperature between 65°C and 94° C, NPL-1 does evidence that the softening point of polyvinyl chloride is 92°C (Page 38 Table 2.7). Therefore, Westcott implicitly teaches heating to a temperature of 92°C or above to soften the polyvinyl chloride. Since the prior art range overlaps the claimed range, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Applicant proposed to amend claim 20 in After Final filing on 05/01/2021. Because the amendment materially reduces or simplifies issues for appeal, the proposed amendment was entered and the following grounds of rejection are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	The term “conveying means” in claim 20 line 2 is interpreted under 35 USC §112(f). [0059] and Fig. 12 of the instant specification indicates the conveying means being a conveyor belt.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the conveying means" in line 2. There is insufficient antecedent basis for this limitation in the claim.

(2) Response to Arguments
Westcott teaches “a line of weakness” as claimed

The Examiner respectfully disagrees with these arguments. Westcott does inherently teach a "line of weakness" as currently claimed. Under the broadest reasonable interpretation, words are given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 217301(I). Here, the plain meaning of the claimed term “line of weakness” is a pliable/softened area of the work piece having some finite “thickness” which corresponds to a thickness of a stream of heated fluid.

To Appellant’s first point (Appeal Brief, page 8 last two paragraphs), whether Westcott applies “heat over a broad area of the work piece” has no bearing on what is being claimed. Nowhere in the claim is there language which explicitly or implicitly excludes any thickness range. Here, Appellant’s arguments misconstrue the scope of claim 1 by limiting the thickness of the line of weakness to only those which are sufficiently narrow. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

The Examiner respectfully disagrees with Appellant’s argument that Westcott “teaches away from the application of a discrete sheet of heated fluid as recited in claim 1” because 
Furthermore, Westcott does not "criticize, discredit, or otherwise discourage the solution claimed . . ." because (1) the claim does not limit the thickness of the line of weakness to any range and (2) Westcott does not criticize, discredit, or otherwise discourage any thickness of the line of weakness. See In re Fulton, 73 USPQ2d 1141, 45–46 (Fed. Cir. 2004). In other words, there is no “solution claimed” that the line of weakness is limited to a specific thickness range nor does Westcott find any thickness of the heated fluid of the heater unacceptable.    

The Examiner respectfully disagrees that the Examiner’s conclusion is a clearly improper interpretation of the teaching of Westcott and constitutes an improper hindsight analysis based on the teaching of the present application (Appeal Brief, page 9 paragraph 3). As argued above, the interpretation of the claims and Westcott is entirely consistent with the MPEP. Appellant again improperly attributes, with quotations, the term “broad region” to Westcott, yet Westcott is devoid of this term. Such a characterization may mislead the Board. In contrast to Appellant’s contentions, Westcott recognizes that a sufficiently narrow softened region is actually desirable: 
 “Unlike the processes of the prior art, on the edge portions of the sheet need be heated in the process of the invention and therefore the desired camber in the sheet is not destroyed in the heat-forming operation.” Westcott Col. 4 lines 24- 28.

	This teaching of Westcott combined with the fact that Appellant has no limitation on the thickness of the line of weakness or the stream of heated fluid in claim 1 clearly rebuts Appellant’s 
In response to the improper hindsight argument, Appellant fails to point to any reasoning included in the Examiner’s obviousness analysis absent from the prior art and only present in the Applicant’s specification. As such, this argument is unpersuasive.

The Examiner has provided a “rational underpinning” for suggesting how a broad region, could be considered equivalent to “a line of weakness” as recited in claim 1 (Appeal Brief, page 10 paragraph 4 to page 11 paragraph 2). Under broadest reasonable interpretation, the plain meaning of the claimed term “line of weakness” is a pliable/softened area of the work piece having some finite “thickness” which corresponds to a thickness of a stream of heated fluid. 
Fig. 7 of Westcott teaches a heater (3) which “. . . heats and softens the right-hand edge portion 1a of the sheet.” (emphasis added) Westcott Col. 4 lines 45- 48. See annotated Fig. 7 below:


    PNG
    media_image2.png
    333
    517
    media_image2.png
    Greyscale

Figs. 5 and 6 of Westcott display (from the top and side, respectively) heaters 3, 7, and 11 having an elongated structure. See annotated Figs. 5- 6 below:

    PNG
    media_image3.png
    731
    745
    media_image3.png
    Greyscale

The heaters 3, 7, and 11 of Westcott do form a pliable/softened area of the work piece having a finite “thickness” corresponding to a thickness of a stream of heated fluid. Accordingly, the Examiner has demonstrated at least how the “right-hand edge portion” of Westcott is equivalent to the “line of weakness” as recited in claim 1.

A Skilled Artisan would find it Obvious to Combine Westcott with Erickson
The Examiner respectfully disagrees that there is no teaching or suggestion whatsoever in Westcott that the method taught therein can be used with individual or discrete work pieces (Appeal Brief, page 11 last paragraph). The many similarities between the processes of Westcott and Erickson suggests the combination is obvious. Both Westcott and Erickson seek to fold a continuous fashion. See Westcott Col. 2 lines 47- 58; Erickson Col. 3 lines 22- 29 and Fig. 2. Both Westcott and Erickson are bending a plastic material. See Westcott Col. 2 lines 47- 58; Erickson Col. 2 lines 5- 7. Both Westcott and Erickson locally soften the plastic by heating in a location corresponding to the location of bending. See Westcott Col. 4 lines 24- 28, Col. 4 lines 45- 48, Col. 5 lines 54- 61; Erickson Col. 2 lines 7- 9 and Col. 2 line 70- Col. 3 line 1. The test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). From these similarities one of ordinary skill in the art would certainly find it obvious to substitute the single, continuous sheet of Westcott with the discrete articles taught by Erickson. This is a simple substitution of one known element for another to obtain predictable results.

The Examiner respectfully disagrees that the modification proposed to incorporate the individual work-pieces as taught by Erickson is well beyond the capability of a person of ordinary skill in the art and contradictory to Westcott (Appeal Brief, page 12 paragraph 3). The Examiner fails to see what how “removal of all the pull rolls” and “installation of a conveyor with the necessary drive mechanism” is beyond the level of ordinary skill in the art. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. These features (i.e., no pull roll and a conveyor) are present in Erickson and as such an ordinarily skilled artisan practically has a blueprint spelling out how to modify Westcott. As such, one of ordinary skill in the art would find it obvious to substitute the single work piece of Westcott with a plurality of work pieces as taught by Erickson.

The Examiner respectfully disagrees that the reasoning of the obviousness rejection is entirely based on hindsight analysis (Appeal Brief, page 12 last two paragraphs). Appellant fails to point to any reasoning included in the Examiner’s obviousness analysis absent from the prior art and only present in the Applicant’s specification. As such, this argument is unpersuasive.

The Examiner respectfully disagrees that a person of ordinary skill in the art would be lead away from incorporating any teaching from Erickson into Westcott because the proposed modification renders Westcott being modified unsatisfactory for its intended purpose (Appeal Brief, page 13 last paragraph to page 14 paragraph 1). Westcott and Erickson’s intended purpose is to form discrete, bent articles. The only difference between the references is how they carry out their shared intended purpose. Westcott chooses to cut the bent sheet after bending to form his discrete, bent articles. Erickson chooses to feed discrete articles to the bending process before bending them. 
One of ordinary skill in the art would have been motivated to pursue the substitution proposed not only because substituting the single work piece of Westcott with plurality of work pieces as taught by Erickson is a simple substitution of equivalent elements but also because it is highly desirable to ship and transport the blanks in flat two dimensional form. See Erickson Col 1 lines 41- 43. One of ordinary skill would have been motivated to pursue the desirable result of one reference, even if that means foregoing the benefit taught by another reference. See In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016). Furthermore, the instant claims do not require Westcott’s benefit that is arguably lost by the combination with Erickson. Therefore, the combination of Westcott with Erickson does not render the modified process inoperable for Westcott’s intended purpose.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LEITH S SHAFI/Primary Examiner, Art Unit 1744        

                                                                                                                                                                                                

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.